Citation Nr: 0423184	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  99-20 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1. Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
(West 2002) for additional disability associated with liver 
damage due to VA medical treatment during March to July 1998.

2. Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability associated with mouth ulcers due to VA 
medical treatment in 1999.


WITNESSES AT HEARING ON APPEAL

Appellant and D.R. 


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 1999 and June 2000 RO decisions.  
In those decisions, the RO denied benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability associated with 
liver damage and additional disability associated with mouth 
ulcers, respectively, resulting from VA medical treatment.

In a May 2001 written statement, the veteran revoked a 
written power of attorney appointment of a service 
organization as his representative.  A hearing was held at 
the RO in June 2001, before the Veterans Law Judge signing 
this document.  The Veterans Law Judge had been designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102 (West 2002).  A transcript of the hearing testimony 
has been associated with the claims file.  

In an August 2001 decision, the Board denied the veteran's 
claims.  The veteran thereafter appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2002, the veteran granted a power of 
attorney to a lawyer only for purposes of his appeal before 
the Court.  

In accordance with a February 2003 Joint Motion for Remand 
and to Stay Further Proceedings, signed by VA's General 
Council, the Court issued an order in February 2003 that 
vacated the Board's decision and remanded the matter for re-
adjudication pursuant to 38 U.S.C.A. § 7252(a) (West 2002).  

In October 2003, the veteran's motion to advance his case on 
the Board's docket was granted.  

In November 2003, pursuant to the Court's February 2003 
order, the Board remanded the case to the RO for additional 
development.  The case was returned to the Board in August 
2004.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Prior to the March-July 1998 VA treatment in question, 
the veteran tested positive for hepatitis C infection and 
Human Immunodeficiency Virus (HIV); such information was 
included in his medical records and he had been informed of 
those results.

3.  In March 1998, the veteran consented in writing (with his 
signature witnessed) to participate in a randomized, double-
blind, VA research study with anti-retroviral drugs ; he was 
informed that risks/side effects included abnormal liver 
function tests that may indicate damage to the liver.  

4.  During March-July 1998 VA treatment, the veteran actually 
received the standard twice-daily approved dose of anti-
retroviral drugs; anti-retroviral drugs were discontinued 
after a liver function study showed a substantially elevated 
enzyme value and a liver biopsy showed chronic hepatitis C 
infection with necrosis and lobular infection. 

5.  Subsequent liver function studies showed that enzyme 
values gradually returned to baseline level; subsequent 
treatment with other anti-HIV treatment drugs has been shown 
to have suppressed his viral load.  

6.  The competent medical evidence reflects that his 
treatment was appropriate; that he consented in writing to 
risk of adverse reaction from the drugs used, and that after 
he developed gastrointestinal symptoms and liver enzyme 
elevation, appropriate withdrawal of the drugs with 
appropriate care were implemented.  

7.  The veteran subsequently developed lip ulcers, which were 
diagnosed by biopsy as lichen planus; A VA physician opined 
that it was more likely that the lichen planus was due to 
underlying hepatitis C rather than anti-HIV treatment drugs.  

8.  The credible, competent evidence does not show that any 
additional, permanent disability involving liver damage 
resulted VA medical treatment from March-July 1998 or that 
any additional, permanent disability involving mouth ulcers 
resulted from VA medical treatment in 1999.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for additional disability associated with liver damage due to 
VA medical treatment are not met.  38 U.S.C.A. § 1151; 38 
C.F.R. §  3.358 (2003).  

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for additional disability associated with mouth ulcers due to 
VA medical treatment are not met.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate her claim, of what evidence she is 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veteran Claim's (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).   

Pursuant to the Court's instructions in the February 2003 
order, the Board remanded the veteran's claims to the RO so 
that he could be provided the required notice.  In January 
2004, the RO sent the veteran a letter which provided notice 
as to what evidence the veteran was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
The letter told the veteran that VA would undertake to obtain 
relevant records from Federal agencies, and would also 
undertake to other relevant records if the veteran provided 
the information needed to obtain them.  The letter told him 
that he was responsible for informing VA of relevant 
evidence, and invited him to send additional information or 
evidence.  This information should have put him on notice to 
submit relevant evidence in his possession, and served to 
inform him of who was responsible for submitting what 
evidence.  The veteran's actions demonstrate that he was 
aware of the need to submit relevant records in his 
possession.  In response to the RO correspondence, later in 
January 2004, the veteran submitted duplicate copies of VA 
medical records and a VA medical statement.  At that time, he 
stated that he had no further evidence to submit.  However, 
in an April 2004 letter, the veteran requested additional 
time to submit further evidence.  The extension of time to 
submit evidence was granted; however, the veteran did not 
submit additional evidence in support of his claim.  

The January 2004 letter did not explicitly inform the veteran 
of what the evidence needed to show to substantiate the 
claims for benefits under 38 U.S.C.A. § 1151.  However, the 
February 2004 supplemental statement of the case informed him 
that his claim was being denied because the medical evidence 
did not show that he had additional disability as the result 
of VA care.  This notice essentially told the veteran that 
the evidence needed to substantiate his claims was medical 
evidence of additional disability as the result of VA care.

VCAA notice was provided after the initial adjudication in 
this case.  In Pelegrini, the majority expressed the view 
that a claimant was entitled to VCAA notice prior to initial 
adjudication of the claim.  

In Pelegrini, the majority provided a remedy, which consisted 
of remanding the case so that VA could provide the necessary 
notice.  Here, the veteran received that remedy when the 
Board remanded the case, and the VCAA notice letter was 
issued in January 2004.  

VA has also obtained all relevant records pertinent to the 
veteran's claims on appeal.  Specifically, VA has obtained 
medical records, examination reports and medical opinions in 
connection with his claim for 38 U.S.C.A. § 1151 benefits.  
The veteran has also been a Travel Board hearing on the 
matter under appeal.  These actions have complied with VA's 
duty to assist the veteran with the development of his claim.  
38 U.S.C.A. § 5103A (West 2002).  


I.  Factual Background

A November 1994 VA clinical laboratory report shows that the 
veteran tested positive for hepatitis C infection with 
elevated liver enzymes, including SGOT of 71, SGPT of 63, and 
amylase of 154.  A November 1994 VA examination report noted 
that he had a history of heavy drinking.  

An October 1996 VA examination report noted a history of drug 
abuse in service.  

VA medical records reflect that in February 1998  the veteran 
was found to be HIV seropositive.  In February 1998, the 
veteran provided a history of remote intravenous drug use.  

In March 1998, the veteran consented in writing (with his 
signature witnessed) to participate in a randomized, double-
blind, VA research study with anti-retroviral treatment drugs 
didanosine (ddl) in combination with stavudine (d4T), to 
evaluate the effectiveness of the same approved dose of ddl 
given once daily instead of the standard twice daily.  He was 
informed that risks/side effects included abnormal liver 
function tests that may indicate damage to the liver.  He had 
not previously received anti-retroviral drugs.  The written 
five-page consent form listed as sections: 
background/purpose; procedures; risks and discomforts; 
treatment and compensation for injury; benefits; 
alternatives; costs; reimbursement; confidentiality; 
questions; and consent; and detailed information as to each 
section topic was included therein.  

Above the signatures of the veteran and a witness in a 
section titled "consent" was the following paragraph: "I 
have been given copies of this consent form and the 
Experimental Subject's Bill of Rights to keep."  
Additionally, in March 1998 VA nurses' records, it was noted 
that the research study in question was explained to the 
veteran, all benefits and risks were explained, all questions 
were answered, and informed consent was obtained.  

During March-July 1998 VA treatment, the veteran actually 
received the standard twice-daily approved dose of ddl.  

A July 1998 VA sonogram was interpreted as showing no liver 
masses/biliary duct obstruction and was borderline as to any 
early fatty infiltration/cirrhotic changes.  

VA medical records dated in August 1998 reflect that the 
veteran had always had elevated AST readings, but on July 13, 
1998 his AST was 686 and ALT was 530.  The veteran complained 
of gastrointestinal symptoms including nausea, vomiting, 
diarrhea, gray stool and orange urine.  His medication was 
stopped on July 14, 1998 but it was noted that his liver 
function tests had not improved.  The diagnostic assessment 
was likely drug effects on an already compromised liver from 
past alcohol use and hepatitis C virus.  An August 1998 VA 
liver biopsy showed chronic hepatitis C infection with 
necrosis and lobular infection.  Additional biopsy findings 
were lobular disarray with central cholestasis, noted as 
suggestive of acute injury that might be the result of drug 
injury.  

Subsequent liver function studies showed that enzyme values 
gradually returned to baseline level.  VA laboratory studies 
showed SGPT of 445 and SGOT of 521 on July 27, 1998.  On 
August 20, 1998 his SGPT reading was 245 and SGOT was 324.  
The October 29, 1998 findings reflected SGPT of 66 and SGOT 
of 114.  A December 3, 1998 SGPT reading was normal at 52.  
The SGPT reading was slightly elevated at 65 in April 1999, 
and 73 in March 2001.  SGOT was in the 83-93 range in early 
1999 and 56 in March 2001.  

A February 1999 VA clinical record reflected that the veteran 
had recovered from drug toxicity that was superimposed on 
hepatitis C virus.  The examiner stated that the veteran was 
"doing well" and that there "is no data to suggest that 
reaction to one antiretroviral will predict hepatic toxicity 
to another."  It was noted that he would be started on other 
drugs to treat his condition (Combivir and Nevirapine) with 
follow-up treatment planned.  Additionally, subsequent 
treatment with other anti-HIV treatment drugs was shown to 
have suppressed his HIV viral load.  

In an April 1999 written opinion from a VA physician, it was 
concluded that veteran's HIV treatment was appropriate.  The 
examiner noted that the veteran consented in writing to risk 
of adverse reaction from the drugs used in the research 
study.  Moreover, the veteran actually received the standard 
twice-daily approved dose of ddl with desired suppression of 
HIV viral load.  It was noted that after he developed 
gastrointestinal symptoms and liver enzyme elevation, 
appropriate withdrawal of the drugs with appropriate care was 
implemented.  The examiner related that following withdrawal 
of the drugs, laboratory studies indicated the acute 
inflammatory process largely resolved with return of the 
hepatic condition to a baseline state of inflammation 
associated with his underlying hepatitis C infection.  
Additionally, it was opined that the veteran did not suffer 
any additional disability or aggravation of his preexisting 
hepatitis C due to inappropriate medical treatment.  

VA medical records indicate that veteran received treatment 
in 1999 with other drugs to treat his HIV.  VA clinical 
records indicate that in May 1999, questionable change in 
mucous membrane color secondary to AZT was noted by a nurse 
practitioner.  In June 1999, the veteran was seen with 
complaints of mouth ulcers.  A physician noted that he 
suspected aphthous ulcer from history and examination, 
although "HSV" (herpes simplex virus) was also a 
possibility.  A subsequent culture was negative for HSV.  
Later in June 1999, clinical evaluation noted that the oral 
vesicles/ulcers had resolved.  Assessments included "oral 
ulcers: Coxsackie versus aphthous most likely."  In October 
1999, a physician indicated that veteran had developed 
ulcerated lip lesions during the past few months that were 
diagnosed by biopsy as lichen planus.  It was noted that the 
veteran attributed this to drugs used to treat his HIV and 
therefore, discontinued taking them.  The examiner indicated 
that the lichen planus was "much more likely due to his 
underlying hep[atitis] C."  

During the June 2001 Board hearing, the veteran testified 
that although he signed a consent form agreeing to 
participate in a VA research study involving anti-HIV 
medications, he should never have been selected to 
participate since he had a prior history of hepatitis C 
infection.  He maintained that his consent was not "informed 
consent", particularly since he was not properly informed of 
all risks and dangers and informed consent guidelines such as 
listed in 38 C.F.R. § 16.116 were violated.  He asserted that 
as the result of an improper VA research study involving 
anti-HIV medications and later inappropriate VA treatment 
with anti-retroviral medications in 1999, he has additional 
disabilities including liver damage and mouth ulcers from 
drug toxicity.  

A July 2001 VA liver biopsy report reflects a final anatomic 
diagnosis of chronic hepatitis consistent with type C, grade 
2 inflammation, and stage 1-2 fibrosis.  

In a July 2003 VA statement, the physician indicated that the 
veteran had been treated for several years for HIV disease 
and hepatitis C.  The doctor stated that the veteran was 
unable to perform normal activities of daily living.  It was 
noted that the veteran suffered an acute injury to the liver 
following institution of anti-retroviral drugs.  


II.  Analysis

It is noted that 38 U.S.C.A. § 1151 was amended for claims 
filed on or after October 1, 1997.  See Pub. L. No. 104-204, 
§ 422(a), 110 Stat. 2926 (1996).  Since the veteran's 
38 U.S.C.A. § 1151 claims were filed after that date, the 
amended 38 U.S.C.A. § 1151 applies to this case.  See 38 
U.S.C.A. § 1151 (West. 2002).  

Although VA rescinded 38 C.F.R. § 3.361, which was intended 
to be a final rule implementing 38 U.S.C.A. § 1151 claims, 
the statute from which it derived is currently the law.  It 
is also noted parenthetically that effective September 2, 
2004, new regulation will go into effect implementing the 
current provisions of 38 U.S.C.A. § 1151.  69 Fed. Reg. 
46,426 (Aug. 3, 2004) (to be codified at 38 C.F.R. § 3.361).  
The regulations have no retroactive effect, and in any event 
merely implement existing law.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).  The new regulations, therefore, have no impact on 
the decisions reached in this appeal.

Under 38 U.S.C.A. § 1151 as amended where any veteran 
suffered an injury, or aggravation of an injury, as a result 
of VA hospitalization, medical, or surgical treatment, and 
such injury or aggravation results in additional disability 
or death, disability or death compensation and dependency and 
indemnity compensation shall be awarded in the same manner as 
if such disability, aggravation, or death were service-
connected.  Additionally, it is required that the proximate 
cause of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
hospital care, medical/surgical treatment, or examination; or 
(B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

This amended rule includes a fault or accident requirement, 
but does not alter the requirement that additional disability 
is "proximately due" to VA action.  As the Board will 
explain, exclusion from coverage under 38 U.S.C.A. § 1151 in 
this case is based on an absence of a causal link between VA 
treatment and additional disability involving liver damage or 
mouth ulcers.  


Liver Damage

Initially the Board notes the contention that the consent 
form signed by the veteran in March 1998 did not meet the 
requirements of 38 C.F.R. § 16.116.  However, it appears that 
the detailed consent signed by the veteran contained all of 
the elements listed in that regulation.  The veteran's 
allegations that he did not, in essence, knowingly consent 
are simply unsubstantiated and contrary to the specific 
information contained in that consent form as to risks and 
dangers of the research study medication regimen.  

He has not provided any credible, competent evidence in 
support of the contention that he should not have been 
selected as a research volunteer or that additional, 
permanent disability resulted from his participation in that 
research study in question.  

It is also of substantial probative value that the April 1999 
VA medical opinion is to the effect that the veteran actually 
received the standard twice-daily approved dose of anti-
retroviral drugs in the randomized, double-blind study, not 
the once-daily dose (which the examiner also stated has 
subsequently become a standard dose).  

The April 1999 opinion is that the veteran acquired no 
additional liver damage as the result of the research study, 
and this conclusion is supported by the laboratory studies 
showing that his liver enzymes returned to at least baseline 
levels after ddl treatment ceased; and by the February 1999 
finding that the veteran had recovered from his drug 
toxicity.

The Board also notes that abnormal liver function studies, 
nausea, and vomiting, identified during treatment, were 
listed as possible side effects in the consent signed by the 
veteran.  Accordingly, these conditions were reasonably 
foreseeable.  In any event the evidence is to the effect that 
they gradually disappeared after cessation of the drug 
therapy.

Finally, in response to the veteran's contention that 
compensation should be granted for "pain and suffering", 
38 U.S.C.A. § 1151 benefits are not awarded specifically for 
"pain and suffering", but rather for injury as a result of 
VA hospitalization, medical, or surgical treatment where such 
injury or aggravation results in additional disability.  

In short, there is no credible, competent evidence indicating 
that the VA treatment in question was improper; or that any 
additional disability involving permanent liver damage 
resulted from anti-retroviral medications administered in a 
research study at a VA medical facility during March-July 
1998;

Mouth Ulcers

The veteran has alleged in statements and testimony that he 
developed mouth ulcers caused by "AZT" administered by VA 
in May 1999.  During the June 2001, hearing, the veteran's 
witness, who identified himself as a veteran with a Masters 
degree in speech communication, also testified on his behalf.  
However, the Board notes that lay statements are not 
competent evidence with respect to medical causation; and the 
veteran and the other witness are not qualified to offer 
medical opinion or diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In this regard, it is noted that the 
October 1999 VA physician's opinion stated, in effect, that 
veteran's mouth ulcers, diagnosed by biopsy as lichen planus, 
were more likely due to underlying hepatitis C viral 
infection than anti-HIV treatment drugs.  

There is no competent evidence to rebut that medical opinion.  
Thus, the evidence is against a finding that additional 
disability involving mouth ulcers resulted from medications 
administered at a VA medical facility in 1999.  

Accordingly, the Board considers the negative evidence to 
have greater probative value than the positive, with respect 
to these appellate issues, and the claims on appeal are 
denied.  38 U.S.C.A. § 1151.  



ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability associated with liver damage due to VA 
medical treatment during March to July 1998 is denied.  

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability associated with mouth ulcers due to VA 
medical treatment in 1999 is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



